Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 103

1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


2.	Claims 1-3, 8-9, 11, 13 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Bernhardt et al. (US 2015/0031986), in view of Stevendaal et al. (Reconstruction method incorporating the object-position dependence of visibility loss in dark-field imaging (provided in the IDS)). 

3.	Addressing claims 1 and 8, Bernhardt discloses an X-ray imaging apparatus comprising: 
an X-ray source for generating an X-ray radiation (see Figs. 1, 6, [0008-0009] and [0057]);
an X-ray detector (see Figs. 1, 6, [0010] and [0057]);
an object receiving space for arranging an object of interest for X-ray imaging, wherein the object receiving space is arranged between the X-ray source and the X-ray detector (see Figs. 1 and 6; the table 5 that patient 6 lie on is arranged between x-ray tubes and detectors);
an interferometer for creating an interference pattern, wherein the interferometer is arranged between the object receiving space and the X-ray source, or the object receiving space and the X-ray detector; wherein the X-ray detector is configured to detect the X-ray radiation influenced by the interferometer and to provide a detector signal (see [0007-0008], [0016] and [0043]; interferometer grating 17-19 are between detector 4 and object receiving space); 
a processor configured to identify, based on the detector signal, an interventional device in within the object of interest (see Fig. 6, [0053], [0060-0061]; detect the medical instrument 1 in the patient 6);
an X-ray system comprising an interventional device (see Fig. 6; interventional device 1);
an X-ray imaging apparatus comprising: an X-ray source for generating an X-ray radiation (see Figs. 1, 6, [0008-0010] and [0057]);
an X-ray detector (see Figs. 1, 6, [0010] and [0057]);
an object receiving space for arranging an object of interest for X-ray imaging, wherein the object receiving space is arranged between the X-ray source and the X-ray (see Figs. 1, 6, [0007-0008], [0016] and [0043]; 
an interferometer for creating an interference pattern, wherein the interferometer is arranged between the object receiving space and the X-ray source, or the object receiving space and the X-ray detector; wherein the X-ray detector is configured to detect the X-ray radiation influenced by the interferometer and to provide a detector signal (see [0007-0008], [0016] and [0043]; interferometer grating 17-19 are between detector 4 and object receiving space); 
a processor configured to identify, based on the detector signal, the interventional device in the object of interest (see [0053] and [0060-0061]);
wherein the interventional device comprises a structure having a structure size less than twice of a grating pitch of a grating of the interferometer, and wherein the X-ray system determines a position of the interventional device within the object receiving space (see Figs. 1, 6 and [0053]; the location position/orientation of the implant medical instrument 1 is determine inside the patient 6 lie on the bed (5) of system; it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the medical instrument is a lot less than twice of grating pitch because the grating pitch is bigger than patient body and cover the entire width of the patient body, while the medical instrument 1 is a small object inside the patient body).



4.	Addressing claims 2-3, 9 and 11, Berhardt discloses:
a display, wherein the processor is configured to calculate, based on the detector signal, an image signal representing at least one part of the object of interest, and to calculate, based on the image signal and the position signal, a display signal representing the image of the object of interest and a notation of the position of the interventional device; and wherein the display is configured to display a display image based on the display signal (see Fig. 6, element 9 the display is used to displayed the medical instrument in the x-ray image; Stevendaal discloses calculate using dark-field signal as a visibility loss signal (see abstract, Fig. 5, section 2.1 Experiment: visibility loss in dark-field imaging));
calculate, based on the dark-field signal as the visibility loss signal, a distance signal representing a distance between a section of the interventional device and the interferometer or an element fixed thereto, and to calculate, based on the 
wherein the interventional device comprises the structure having the structure size at a section of the interventional device (see Fig. 2; examiner interprets the limitations as interventional device having multiple structures and section; interventional device 1 with multiple structures and sections 23, 24 and 25);
wherein the processor is configured to calculate, based on an absorption-component of the detector signal or a phase-contrast-component of the detector signal, an image signal representing at least one part of the object of interest at the object receiving space; wherein the processor is configured to calculate, based on the interventional device, a device signal representing at least one part of the interventional device; and wherein the processor is configured to calculate the display signal based on the image signal and the device signal, such that the interventional device is represented as an overlay to the representation of the object of interest at the display image (see Fig. 6, [0052], [0057] and [0066]; examiner interprets the limitation as display an image of the patient body with an interventional device (medical instrument 1); the patient body with the medical instrument is scan in the X-ray CT machine; the image of the patient body is 

Regarding claim 16, Benhardt in view of Stevendaal discloses wherein calculating, based on the dark- field signal as the visibility loss signal for the interventional device, the position signal representing the position of the interventional device in the object of interest is conducted during a period where the interventional device is in the object of interest (see Benhardt’s Fig. 6, the interventional device is in the patient; Stevendaal explicitly disclose determine position of object using dark- field signal as the visibility loss signal (see abstract, Fig. 5, section 2.1 Experiment: visibility loss in dark-field imaging; since Fig. 2 of applicant’s specification is exactly the same as Fig. 5 of Stevendaal the object is an interventional device or not and the object is in the object of interest or not produce the same predictable result). 

5.	Addressing claims 13 and 15, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the apparatus and system perform the method and the apparatus and system include a non-transitory computer readable medium in order to work therefore  claims 13 and 15 are being rejected for the same reason as claims 1 and 8.

	No art rejection for claims 4-7, 10 and 12. 

Response to Arguments

	Applicant's arguments filed 09/07/21 have been fully considered but they are not persuasive. Applicant argues Stevendaal does not specifically disclose calculating or using a dark-field signal as a visibility loss for an interventional device. Applicant’s argument is not persuasive because as examiner pointed out Stevendaal does not explicitly disclose the object to be interventional device; however, Bernhardt explicitly disclose interventional device. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Applicant argues Stevendaal merely discloses object-position dependence of visibility loss in dark-field imaging, thus, Stevendaal does not discuss position of the interventional device in the object of interest. Applicant’s argument is not persuasive because position of the interventional device in the object of interest is disclose by Bernhardt. Examiner only relies on relies on Stevendaal to explicitly disclose determine the distance/position of object using visibility loss in dark-field imaging. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Applicant argues the Stevendaal reference fail to disclose the claim . 
Applicant argues in Stevendaal, there is no disclosure or even a suggestion that the object of Stevendaal can be a medical instrument, or an interventional device, thus, there is no reason that one of ordinary skill in the art would have replaced the object of Stevendaal with the alleged interventional device of Bernhardt. Applicant’s argument is not persuasive because the rejection is Bernhardt modify by Stevendaal, the instrument already teach by Bernhardt therefore one does not replace an object with an instrument. Modify Bernhardt by using visibility loss to determine a position of an object disclose by Stevendaal and the object in Bernhardt is an interventional device. Applicant argues there is no suggestion in either reference or what one of ordinary skill in the art would have known at the time, that would have suggested making such a modification nor does the Office Action provide any reasoning. Applicant’s argument is not persuasive because examiner explicitly provide motivation reason in the rejection as dark-field imaging overcome limitation in CT (see Stevendaal’s abstract). Applicant argues the rejection is not a combination based on any of the rationales that may support a conclusion of obviousness as shown in KSR. Applicant’s argument is not persuasive because the reason to combine would be base on B, F and G shown in KSR. 

(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.
Objects such as rat and interventional device are known elements substitute one for another obtain predictable result. Benhardt and Stevendaal are in the same field of endeavor, variation of different imaging objects are predictable to one of ordinary skill in the art. Further, Stevendaal provided motivation to combine (see abstract). 
Regarding claim 6, applicant argues Stevendaal’s Fig. 5 show measures data and not calculated. Applicant’s argument is not persuasive because as applicant’s specification paragraphs [0067] and [0074] discloses Fig. 2 show the dependence of the visibility loss from the distance and this dependency relationship is used to calculate the distance. Fig. 5 of Stevendaal is the exact same graph as applicant’s Fig. 2 therefore it show the dependence of the visibility loss from the distance. From this relationship calculate the distance by tracing the point/dot on the graph. For example the highest point/dot look to the left at vertical visibility loss axis is at 0,85 and one to trace straight down to the distance horizontal axis the distance is about 2 cm. By definition calculate is: to determine by reasoning, common sense, or practical experience; estimate; evaluate; gauge. Evaluate measure data is calculation. The application specification . 

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN NGOC NGUYEN whose telephone number is (571)270-7031.  The examiner can normally be reached on Monday-Thursday 8:30am-6:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571)270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HIEN N NGUYEN/
Primary Examiner
Art Unit 3793